Title: To John Adams from Richard Henry Lee, 7 May 1780
From: Lee, Richard Henry
To: Adams, John


     
      My dear Sir
      Virginia May the 7th. 1780
     
     I should have paid my respects to you before now had I known where to have directed my letters, for at this time I have no other method than to inclose the present to our friend Mr. Lovell at Philadelphia, who I trust will know the best manner of conveying it. The enemy appear to have abated very little of their pride, however much their power may be lessened. It may be expected nevertheless that the former will shortly be compelled to yield to the very great abatement of the latter, and therefore that you will next winter have something to do in execution of your commission. It would seem by the present manoeuvres of the enemy, that they mean to possess themselves of as many strong holds in different States as they can in order to go full handed to a treaty. With this view they are now making great efforts for Charles Town in South Carolina, and our Portsmouth in this State is next threatened. We are now opposing them at Charles Town with great vigor, and we shall endeavor to disappoint their views upon us—but the events of war are uncertain—from the number and spirit of our troops at Charles Town I am persuaded that they will not get the place but at a very great expence of blood—it is strongly fortified and powerfully protected. Our foes indeed have great advantage in their command of the sea, as they can with canvass wings fly swiftly from place to place with succors, whilst great delays on our part do necessarily arise from long marches thro this wide extended continent. A few Line of Battle ships would do us unspeakable good.
     Should the fate of war give them Portsmouth in this State, I think that the powers of Europe that wish our independance on commercial principles will not agree that they shall continue in that possession after a peace, as it will effectually command the entrance into Chesapeake bay and controul the commerce of the two only tobacco producing states, Virginia and Maryland. The small quantity of Tobacco that grows in North Carolina, and indeed a great part of their commerce in other articles passes thro the Capes of Virginia. These states are also among the first for their export of wheat, flour, and Indian corn, exclusive of many other articles. It will therefore be indispensable to the freedom of this commerce that the British possess not Portsmouth altho the chance of war should accidentally put it into their hands. Delegates from Georgia have lately passed thro this state to Congress, from whom we learn that the enemy possess only Savannah and its environs in that State—the independant government being fully exercised in other parts of that country. There will be a general effort this summer to restore our money to its proper value, which we hope may succeed—the plan recommended by Congress is, to call in with taxes by April 1781—180 millions of dollars, which is to be destroyed and a twentieth part issued in a new kind of paper which is to be funded, redeemable in 6 years with specie; whilst the war is to be chiefly supported by specific aids from every state according to its produce and commercial ability. This would seem to be effectual, if we can come up to such very extensive taxation, for which I believe every nerve will be strained. Colo. Francis Lee and myself are recommencing our tour of duty in the Assembly of this our native State—it will make us happy to hear from you when ever it is convenient for you, and it will certainly delight us much to know that you are likely to succeed in your mission. I hope your efforts will not be wanting to secure us the free navigation of Mississippi—I expect much more sown from such efforts than from any other—without this free Navigation our vast back country will be so distressed as to lay the foundation of future wars and dissention from the necessity of having an outlet to market. Our State hath already dispossessed the English of their holds on the river Illenois, we have great numbers of people settled on the Ohio, and we are now taking a post at the mouth of that river at its confluence with Mississippi—all these places being within our Charter limits. Remember me with much esteem to my friend Mr. Dana—I am dear Sir your most affectionate and obedient Servant
     
      Richard Henry Lee
     
    